UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6460


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

LEVERNE SILVER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:04-cr-00062-BR-1; 5:15-cv-00674-BR)


Submitted: June 20, 2017                                          Decided: June 23, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leverne Silver, Appellant Pro Se. Eric David Goulian, OFFICE OF THE UNITED
STATES ATTORNEY, Jennifer P. May-Parker, Assistant United States Attorney,
Stephen Aubrey West, Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Leverne Silver filed a notice of appeal after the Federal Public Defender moved to

withdraw from representation in Silver’s 28 U.S.C. § 2255 (2012) proceeding. Our

review of the district court’s docket reveals that both Silver’s § 2255 motion, and the

Government’s motion to dismiss, remain pending in the district court. Because there is

no order from which Silver may appeal, we dismiss this appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             DISMISSED




                                            2